DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application and claims filed 2/26/2020. 
Claims 1-13 are pending and have been examined.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The present application claims foreign priority to Japanese Patent Application No. 2019-161791 filed 09/05/2019.
The examiner acknowledges that a certified copy of Japanese application number No. 2017-048421 has been retrieved (on 3/23/2020, in Japanese), as required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgment is made of the information disclosure statements filed 2/26/2020 and 3/15/2022 which comply with 37 CFR 1.97. As such, the information disclosure statements have been placed in the application file and the information referred to therein has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
The description of FIG. 20 on page 42 of applicant’s specification mentions reference character 82, which is not shown in Figure 20. In particular, contrary to the description of FIG. 20 on page 42 of the instant specification, reference character 82, which is stated to refer to “a bus 82”, is not shown in FIG. 20. Appropriate correction is required.
The disclosure is also objected to because the third full paragraph of page 6 contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
In the third full paragraph of page 6 of the specification, a non-patent document is referred to (see, e.g., reference to “(W. Liu, et. Al. SSD: Single Shot MultiBox Detector," ArXiv preprint, https://arxiv.org/abs/1512.02325.)”
The listing of the reference in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the reference listed on page 6 of applicant’s specification was also submitted in an information disclosure statement, or has been cited by the examiner on form PTO-892, it has not been considered. 
Examiner notes that it appears that a version of the reference listed on page 6 of applicant’s specification has been submitted in the information disclosure statement filed 2/26/2020.
The attempt to incorporate subject matter into this application by reference to hyperlinks to non-patent literature (see, page 6 of the specification) is ineffective. Appropriate correction is required.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words. It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited. The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc. 
The abstract of the disclosure is also objected to because the first sentence includes legal phraseology “According to an embodiment, a learning device includes …”. Correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because Figure 20 does not include the following reference signs mentioned in the description: 82 (see, page 42 describing FIG. 20 and referencing “a bus 82”).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
a structure search unit that searches for a first learned model structure in claim 12. 

Because this claim limitation is being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding claim 12 and the above-noted three-prong test, the recited structure search unit is a generic placeholder, that searches for a first learned model structure is functional language, and there is no recitation in claim 12 of sufficient structure to perform the searching. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation:
Regarding the above-noted structure search unit claim limitation in claim 12, with reference to the block diagrams of FIGs. 1 and 5 depicting “learning device 10” with the above-noted units as components, pages 3-4 and 10 of Applicant’s specification state “hardware processors configured to function as a structure search unit. The structure search unit searches for a first learned model structure”, “The learning device 10 includes a structure search unit 12”, “The structure search unit 12, the parameter search unit 14, the pruning unit 16, and the morphing unit 18 are implemented by, for example, one or a plurality of processors. For example, the above-described respective units may be implemented by causing a processor such as a central processing unit (CPU) to execute a program, that is, software. The above-described respective units may be implemented by a processor such as a dedicated IC, that is, hardware.” and “FIG. 5 is a functional block diagram illustrating an example of a functional configuration of the structure search unit 12. The structure search unit 12 includes a Bayesian search unit 12A, a search space setting unit 12B, and an evaluation unit 12C.” 
Since claim 12 is interpreted under 35 U.S.C. 112(f), and page 3 of applicant’s specification describes “hardware processors [are] configured to function as a structure search unit” and page 4 of the specification discloses that “The structure search unit 12, the parameter search unit 14, the pruning unit 16, and the morphing unit 18 are implemented by, for example, one or a plurality of processors. For example, the above-described respective units may be implemented by causing a processor such as a central processing unit (CPU) to execute a program, that is, software. The above-described respective units may be implemented by a processor such as a dedicated IC, that is, hardware.”, the unit is being interpreted as any combination of hardware (e.g., hardware components such as one or more processors, circuitry and hardware logic units/modules/elements) and/or software (e.g., one or more programs, functions, applications, software engines, software units/modules and components, or instructions). That is, the recited structure search unit is being interpreted as any hardware or software module, unit, engine, component or element capable of performing their respective, claimed functions.
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Claim Objections
Claim 9 is objected to because of the following informalities: 
In claim 9, the term “Adam” is recited, but not spelled out or defined (see, lines 3-4 of claim 9 reciting “Adam as an optimization technique”). The term/acronym should be spelled out the first time it appears in the claims. The last paragraph on page 17 of applicant’s specification recites “The optimization technique is a hyperparameter at the time of updating a weight coefficient, and for example, a search range, such as a stochastic gradient descent and adaptive moment estimation (Adam) which are generally used”. In view of the specification, it appears that “Adam” stands for an adaptive moment estimation (Adam) optimization technique. For examination purposes, the recitation of “Adam” in claim 9 is being interpreted as any adaptive moment estimation or Adam optimization technique. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 recites “a loosely coupled unit included in the first learned model structure” in lines 2-3. The term "a loosely coupled unit" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In particular, it is unclear what metrics are used for ascertaining the requisite degree of looseness or what range of specific coupling strength (or interconnectedness) is covered by the term "a loosely coupled unit” in the phrase "a loosely coupled unit included in the first learned model structure”. Aside from examples that repeat the claim language (see, e.g., pages 24-26, 33 and 36) and stating “The loosely coupled unit means a unit that hardly contributes to an output at the time of inference in the neural network model 33 in the first learned model structure 27A. More specifically, when a weight coefficient norm is almost zero (for example, 1 x 10-15 or smaller), an output value input to such a node and subjected to a convolution process also becomes almost zero. Such a node is called an inactive node and does not contribute to subsequent calculations” and “determine whether a unit holding the weight coefficient is loosely coupled based on the learning parameter 28” (see, e.g., page 24), Applicant’s specification does not provide a standard for ascertaining the requisite degree of looseness or range of unit connectedness strength of weight/parameter/coefficient values in the term "a loosely coupled unit” recited in claim 5.
Therefore, one of ordinary skill in the art would not be able to ascertain what “a loosely coupled unit” would encompass. See MPEP § 2173.05(b). For the purposes of determining patent eligibility and comparison with the prior art, the examiner is interpreting the term “loosely coupled unit included in the first learned model structure” as any inactive or unimportant unit, neuron, node or component of the first learned model structure/neural network architecture or any unit, neuron, node or component in the structure/network having a relatively small or low weight/parameter. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. Patent Application Pub. No. 2021/0056378 A1, hereinafter “Yang”) in view of Tan et al. (U.S. Patent Application Pub. No. 2020/0143227 A1, hereinafter “Tan”).
With respect to claim 1, Yang discloses the invention as claimed including a learning device (see, e.g., paragraphs 45 and 98, “The neural architecture search system 100 system that receives training data 102 for training a neural network to perform a particular machine learning task … a computational device implementing the neural network”, “Embodiments of the subject matter and the functional operations described in this specification can be implemented in digital electronic circuitry … can be implemented as … data processing apparatus” [i.e., a neural learning system implemented in circuitry, an apparatus/device]) comprising: 
one or more hardware processors configured to function (see, e.g., paragraph 99, “The … ‘data processing apparatus’ encompasses all kinds of apparatus, devices, and machines for processing data, including by way of example a programmable processor, a computer, or multiple processors” [i.e., neural learning system/device comprising one or more processors configured/programmed to function]) as:
a structure search unit that searches for a first learned model structure (pages 3-4 and 10 of applicant’s specification state “hardware processors configured to function as a structure search unit. The structure search unit searches for a first learned model structure”, “The structure search unit 12, the parameter search unit 14 … are implemented by, for example, one or a plurality of processors. For example, the above-described respective units may be implemented by causing a processor such as a central processing unit (CPU) to execute a program, that is, software. The above-described respective units may be implemented by a processor such as a dedicated IC, that is, hardware.” and “FIG. 5 is a functional block diagram illustrating an example of a functional configuration of the structure search unit 12. The structure search unit 12 includes a Bayesian search unit 12A, a search space setting unit 12B, and an evaluation unit 12C.” Therefore, “a structure search unit”, under the broadest reasonable interpretation (BRI), in light of the specification, is any hardware processor configured to execute a software program, module, unit, engine, component or element capable of performing the claimed functions) (see, e.g., paragraphs 37, 44 and 46, “The neural network architectures learned by the presently described techniques … receive any kind of digital data input and to generate any kind of score, classification, or regression output based on the input” [i.e., learned neural network architectures/structures], “neural architecture search system 100 is … implemented as computer programs on one or more computers” [i.e., search system 100 includes computers/hardware and programs/software – a search unit], “neural architecture search system 100 … determine[s] a neural network architecture for a neural network … The architecture defines the number of layers in the neural network, the operations performed by each of the layers, and the connectivity between the layers in the neural network” [i.e., search system 100 searches for a first trained/learned neural network model structure/architecture]), the first learned model structure being obtained by selecting search space information in accordance with a target constraint condition of target hardware (see, e.g., paragraphs 45 and 54, “neural architecture search system 100 … receives … data specifying resource constraints 106 of a computational device implementing the neural network when performing the particular machine learning task” [i.e., target constraints 106 of target computational device/hardware], “Adjusting values of the computational cell … subject to the resource constraints 106 includes implementing a … strategy to map the architecture search space from a discrete search space” [i.e., search system 100 determines/obtains the neural model architecture/structure by selecting/mapping search space information according to a received target resource constraint 106 of a target computational device/hardware]) for each of a plurality of convolution processing blocks included in a … model structure in a neural network model (see, e.g., paragraphs 54 and 62, “Adjusting values of the computational cell hyper parameters and computational cell weights … subject to the resource constraints 106 includes implementing a … strategy to map the architecture search space”, “in cases where the neural network architecture is a convolutional neural network architecture, the computational cell can be a convolutional cell” [i.e., target resource constraint 106 condition/parameter/weight for each computational cell/convolutional cell/processing block included in a neural network model structure/architecture]).
Although Yang substantially discloses the claimed invention, and paragraph 82 of Yang discloses that “The system randomly initializes the values of the computational cell hyper parameters 8=80 and the computational cell weights” [i.e., initializing computational cells/convolution processing blocks included in a neural network model], Yang is not relied on for explicitly disclosing convolution processing blocks included in a base model structure in a neural network model.
In the same field, analogous art Tan teaches convolution processing blocks included in a base model structure in a neural network model (see, e.g., paragraphs 43 and 120-121, “a sequence of factorized blocks, each block containing a list of layers defined by a hierarchical sub search space with different convolution operations” [i.e., convolution processing blocks], “a computing system can define an initial network structure for an artificial neural network. The initial network structure can include a plurality of blocks”, “the computing system can associate a plurality of sub-search spaces respectively with the plurality of blocks” [i.e., convolution processing blocks included in an initial/base neural network model structure/architecture in a neural network model]).
Alternatively, Tan also teaches a target constraint condition of target hardware (see, e.g., paragraphs 43-44, “the architecture search can be used in combination with reinforcement learning to find the model that achieves the best trade-off between accuracy and latency”, “given a model m, let ACC (m) denote the given model's accuracy on the target task, LAT (m) denotes the inference latency on the target mobile platform and T is the target latency. One possible method is to treat T as a hard constraint and maximize accuracy under this constraint: maximizem ACC(m) 
subjectto LAT(m)≤ T” [i.e., a target constraint condition, latency/LAT of target platform/hardware]). 
Yang and Tan are analogous art because they are both directed to systems and techniques for neural network architecture searching (See, e.g., Yang, Abstract and paragraph 44, and Tan, Abstract and paragraph 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosed “neural architecture search system 100” of Yang “that receives training data 102 for training a neural network to perform a particular machine learning task, a validation set 104 for evaluating the performance of the neural network on the particular machine learning task, and data specifying resource constraints 106 of a computational device implementing the neural network” where Yang’s “resource constraints 106 includes implementing a continuous relaxation strategy to map the architecture search space from a discrete search space” (See, Yang, paragraphs 45 and 54) to incorporate the teachings of Tan to provide “a novel factorized hierarchical search space to maximize the on-device resource efficiency of mobile models” and “a computing system [that] can define an initial network structure for an artificial neural network. The initial network structure can include a plurality of blocks.” where “the computing system can associate a plurality of sub-search spaces respectively with the plurality of blocks.” (See, e.g., Tan, paragraphs 39 and 120-121). Doing so would have allowed Yang to use Tan’s system and search space for “striking the right balance between flexibility and search space size; [to] introduce[] a multi-objective neural architecture search approach based on reinforcement learning, which is capable of finding high accuracy CNN models with low real-world inference latency; and show significant and consistent improvements over state-of-the-art mobile CNN models”, as suggested by Tan (See, e.g., Tan, paragraph 39). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Regarding claim 2, as discussed above, Yang in view of Tan teaches the device of claim 1.
Yang further discloses wherein the one or more hardware processors are configured to further function as: a parameter search unit that searches for a learning parameter of the neural network model in accordance with the target constraint condition (pages 3-4 and 17 of applicant’s specification state “The learning device 10 includes a structure search unit 12, a parameter search unit 14”, “the parameter search unit 14 … implemented by, for example, one or a plurality of processors. For example, the above-described respective units may be implemented by causing a processor such as a central processing unit (CPU) to execute a program, that is, software. The above-described respective units may be implemented by a processor such as a dedicated IC, that is, hardware.” and “FIG. 8 is a functional block diagram illustrating an example of a functional configuration of the parameter search unit 14. The parameter search unit 14 includes a Bayesian search unit 14A, a search space setting unit 14B, and an evaluation unit 14C.” Therefore, “a parameter search unit”, under the BRI, in light of the specification, is any hardware processor configured to execute a software program, module, unit, engine, component or element capable of performing the claimed functions) (see, e.g., paragraphs 44 and 54, “neural architecture search system 100 is … implemented as computer programs on one or more computers” [i.e., search system 100 includes computers/hardware and programs/software – including a search unit], “The computational cell parameter updating engine 120 is configured to receive data representing defined computational cells 122 … computational cell parameter adjustment engine 120 is configured to iteratively adjust values of computational cell hyper parameters and computational cell weights … subject to the resource constraints 106. Adjusting values of the computational cell hyper parameters and computational cell weights … subject to the resource constraints 106 includes implementing a … strategy to map the architecture search space from a discrete search space defined by a predefined discrete set of candidate operations Oi,j to a continuous search space so that the architecture can be determined … on the continuous search space … to determine the adjusted values of computational cell hyper parameters and computational cell weights” [i.e., parameter engine 120 is software/hardware that searches for computational cell parameters and weights - learning parameters according to the target constraints 106]).

Regarding claim 8, as discussed above, Yang in view of Tan teaches the device of claim 1.
Yang further discloses wherein the structure search unit selects, for each of the convolution processing blocks, the search space information in accordance with the target constraint condition of the target hardware from among a plurality of pieces of the search space information of different calculation methods (as indicated above, the “structure search unit” under the BRI, in light of the specification, is any hardware processor configured to execute a software program, module, unit, engine, component or element capable of performing the claimed functions) (see, e.g., paragraphs 44, 54 and 62-63, “neural architecture search system 100 is … implemented as computer programs on one or more computers” [i.e., search system 100 includes computers/hardware and programs/software – including a search unit], “Adjusting values of the computational cell hyper parameters and computational cell weights … subject to the resource constraints 106 includes implementing a … strategy to map the architecture search space from a discrete search space defined by a predefined discrete set of candidate operations Oi,j to a continuous search space so that the architecture can be determined”, “in cases where the neural network architecture is a convolutional neural network architecture, the computational cell can be a convolutional cell”, “the predefined set of operations can include pooling operations, e.g., max pooling or average pooling, convolution operations with varying kernel sizes” [i.e., select search space information from set of candidate computational operations/different calculation methods/techniques according to target resource constraint 106 condition for each computational cell/convolutional cell/processing block]).

Regarding claim 11, as discussed above, Yang in view of Tan teaches the device of claim 1.
Although Yang substantially discloses the claimed invention, Yang is not relied on for explicitly disclosing wherein the target constraint condition is an index determined by a specification of the target hardware, and includes at least one of a size of the neural network model, a calculation amount of the neural network model, a latency when inferring the neural network model, power consumption when inferring the neural network model, a memory size of the neural network model, and a memory bandwidth of the neural network model.
In the same field, analogous art Tan teaches wherein the target constraint condition is an index determined by a specification of the target hardware (see, e.g., paragraphs 30, 37, 40 and 44, “perform neural architecture search using a novel factorized hierarchical search space … the resulting neural architectures are able to be run relatively faster and using relatively fewer computing resources (e.g., less processing power, less memory usage, less power consumption, etc.)”, “the measured performance characteristics can include a real-world latency associated with implementation of the new network structure on a real-world mobile device” [i.e., constraint determined by specification of target hardware/real-world mobile device], “the search system can explicitly incorporate latency information into the main objective … performance characteristics can be included in a multi-objective function that guides the search process, including … power consumption, user interface responsiveness, peak compute requirements, and/or other characteristics”, “mobile inference latency constraints”, “LAT(m) denotes the inference latency on the target mobile platform, and T is the target latency.” [i.e., target constraint/objective is a factorized search space/multi-objective function index determined by specifying target hardware/mobile device – memory, processing power, responsiveness/latency]), and includes at least one of a size of the neural network model, a calculation amount of the neural network model, a latency when inferring the neural network model, power consumption when inferring the neural network model, a memory size of the neural network model, and a memory bandwidth of the neural network model (see, e.g., paragraphs 48 and 127, “objectives that can optionally be used in a multi-objective formulation include power usage, user interface responsiveness, peak compute requirements, memory usage requirements, and/or various other performance parameters or characteristics”, “the computing system can measure one or more performance characteristics of the new network structure. … the one or more performance characteristics can include … a real-world latency associated with implementation of the new network structure on a real-world mobile device, a power usage of the new network structure, a memory usage of the new network structure, and/or a peak compute usage of the new network structure.” [i.e., includes at least one of a latency when inferring the neural network model, power usage/consumption when inferring the neural network model, a compute usage/calculation amount of the neural network model, and memory usage/memory size and bandwidth of the neural network model]).
The motivation to combine Yang and Tan is the same as discussed above with respect to claim 1.

With respect to independent claim 12, claim 12 is substantially similar to claim 1 and therefore is rejected on the same ground as claim 1, discussed above. In particular, claim 12 is directed to a learning system that corresponds to the learning device of claim 1.
In addition, Yang further discloses a learning system comprising: target hardware (see, e.g., paragraphs 45 and 54, “The neural architecture search system 100 … receives … data specifying resource constraints 106 of a computational device implementing the neural network when performing the particular machine learning task” [i.e., neural learning system includes target computational device/hardware associated with received target constraints 106]); and
a learning device (see, e.g., paragraphs 45 and 98, “The neural architecture search system 100 system that receives training data 102 for training a neural network to perform a particular machine learning task … a computational device implementing the neural network”, “Embodiments of the subject matter and the functional operations described in this specification can be implemented in digital electronic circuitry … can be implemented as … data processing apparatus” [i.e., a neural learning system implemented in circuitry, an apparatus/device]), wherein the learning device comprises a structure search unit that searches for a first learned model structure (as indicated above, “a structure search unit” has been interpreted as any hardware or software module, unit, engine, component or element capable of performing the claimed functions) (see, e.g., paragraphs 37, 44 and 46, “The neural network architectures learned by the presently described techniques … receive any kind of digital data input and to generate any kind of score, classification, or regression output based on the input” [i.e., learned neural network architectures/structures], “neural architecture search system 100 is … implemented as computer programs on one or more computers” [i.e., search system 100 includes computers/hardware and programs/software – a search unit], “neural architecture search system 100 … determine[s] a neural network architecture for a neural network … The architecture defines the number of layers in the neural network, the operations performed by each of the layers, and the connectivity between the layers in the neural network” [i.e., search system 100 searches for a first trained/learned neural network model structure/architecture]).
Alternatively, Tan also teaches a learning system comprising: target hardware (see, e.g., paragraphs 43-44, “the architecture search can be used in combination with reinforcement learning to find the model that achieves the best trade-off between accuracy and latency”, “given a model m, let ACC (m) denote the given model's accuracy on the target task, LAT (m) denotes the inference latency on the target mobile platform” [i.e., a learning system for the model m includes a target platform/hardware]). 
The motivation to combine Yang and Tan is the same as discussed above with respect to claim 1.

With respect to independent claim 13, claim 13 is substantially similar to claim 1 and therefore is rejected on the same ground as claim 1, discussed above. In particular, claim 13 is directed to a learning method corresponding to the operations performed by the learning device of claim 1.
In addition, Yang further discloses a learning method (see, e.g., paragraph 4, “a method for neural network architecture search, the method including: defining a computational cell of a neural network, wherein the computational cell comprises a directed graph of nodes and edges, each node representing a respective neural network latent representation … and generating a neural network for performing a machine learning task using the defined computational cell” [i.e., a learning method]).

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Tan as applied to claims 1 and 2 above, and further in view of Gorokhov et al. (U.S. Patent Application Pub. No. 2021/0027166 A1, hereinafter “Gorokhov”).
Gorokhov is a national stage entry of PCT application no. PCT /IB2018/000513, which was filed April 9, 2018, and this date if before the effective filing date of this application, i.e., September 5, 2019. Therefore, Gorokhov constitutes prior art under 35 U.S.C. 102(a)(2).
Regarding claim 3, as discussed above, Yang in view of Tan teaches the learning device of claim 2.
Although Yang in view of Tan substantially teaches the claimed invention, Yang in view of Tan is not relied on to teach wherein the one or more hardware processors are configured to further function as: a pruning unit that deletes a unit of at least one of the plurality of convolution processing blocks in the first learned model structure based on the target constraint condition and generates a second learned model structure.
In the same field, analogous art Gorokhov teaches wherein the one or more hardware processors are configured to further function as: a pruning unit that deletes a unit of at least one of the plurality of convolution processing blocks in the first learned model structure based on the target constraint condition (pages 3-4 and 24 of applicant’s specification state “The learning device 10 includes … a pruning unit 16”, “the pruning unit 16 … implemented by, for example, one or a plurality of processors. For example, the above-described respective units may be implemented by causing a processor such as a central processing unit (CPU) to execute a program, that is, software. The above-described respective units may be implemented by a processor such as a dedicated IC, that is, hardware.” and “FIG. 11 is a functional block diagram illustrating an example of a functional configuration of the pruning unit 16. The pruning unit 16 includes a loose coupling determination unit 16A, a determination condition setting unit 16B, and a relearning unit 16C”. Therefore, “a pruning unit”, under the BRI, in light of the specification, is any hardware processor configured to execute a software program, module, unit, engine, component or element capable of performing the claimed functions) (see, e.g., paragraphs 14, 19 and 24-26, “a neural network … in which a second network layer 24 (24a, 24b, e.g., convolutional, rectified linear unit/ReLU … is coupled to an output of a first network layer 22 (e.g., convolutional, ReLU … where the first network layer 22 is a convolutional layer”, “network layer 22 has 256 output neurons … second FC layer … has 256 output neurons” [i.e., neurons of neural network layers are convolution processing blocks in a learned model structure], “a method 80 of conducting pruning operations … may generally be implemented in a neural network containing one or more branch paths … method 80 may be implemented as one or more modules in a set of logic instructions”, “computer program code to carry out operations shown in the method 80 … that personalizes electronic circuitry and/or other structural components” [i.e., software/hardware modules/elements for pruning method 80 include a pruning module/unit that prunes from a neural network with branch paths - a first learned model structure], “In an adversarial balancing architecture, block 82 may include determining a layer width loss of the first network layer based on a pruning ratio constraint and balancing, during the training of the neural network, an accuracy constraint … Block 82 may also provide for pruning the neural network [i.e., pruning from a neural network architecture/structure based on pruning ratio and accuracy constraints/target constraint conditions] … pruning may include … removing neurons or groups of neurons from the network.” [i.e., pruning deletes at least one neuron/convolution processing block in the trained/learned neural network model structure based on constraints]) and generates a second learned model structure (see, e.g., paragraph 26, “pruning may include … removing neurons or groups of neurons from the network. … The result of the training may be a final network configuration that may be pruned again dynamically after deployment” [i.e., pruning deletes at least one neuron/convolution processing blocks in the trained/learned neural network model structure based on constraints to generate a second, pruned model structure/configuration]).
Yang, Tan and Gorokhov are analogous art because they are each related to systems and techniques for searching and using convolutional neural network architectures and creating neural networks that can be integrated into neural network architectures (See, e.g., Yang, Abstract and paragraphs 20, 44 and 52, Tan, Abstract and paragraphs 30 and 43, and Gorokhov, paragraphs 14, 26 and 74).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang in view of Tan to incorporate the teachings of Gorokhov to provide a “method 80 of conducting pruning operations” where “The method 80 may generally be implemented in a neural network containing one or more branch paths” in order to “provide for pruning the neural network during the training of the neural network.” where “The training stage pruning may include … removing neurons or groups of neurons from the network” (See, e.g., Gorokhov, paragraphs 24 and 26). Doing so would have allowed Yang in view of Tan to use Gorokhov’s pruning methods and “techniques [that] may also involve considering an absolute magnitude of weights and activations (e.g., importance of neurons) and removing the least of them in each network layer” so that “The result of the training may be a final network configuration that may be pruned again dynamically after deployment” and to “create lighter neural networks that solve computer vision and/or natural language processing problems in real-time on embedded processors. The technology may be used for hardware evaluation and design. Moreover, the execution time of particular network layers may be reduced considerably (e.g., 33% or more). The technology is also advantageous over knowledge distillation solutions that transfer knowledge from a large network to a smaller one, but fail to address redundancy or dynamic channel importance”, as suggested by Gorokhov (see, e.g., Gorokhov, paragraphs 26 and 74).

Regarding claim 4, as discussed above, Yang in view of Tan and Gorokhov teaches the learning device of claim 3.
Yang further discloses wherein the parameter search unit searches for the learning parameter in accordance with the target constraint condition after the structure search unit searches for the first learned model structure (as indicated above, the “parameter search unit” and the “structure search unit”, under the BRI, in light of the specification, are any hardware processors configured to execute software programs, modules, units, engines, components or elements capable of performing the claimed functions) (see, e.g., paragraphs 37, 44, 46 and 54, “The neural network architectures learned” [i.e., learned neural network architectures/structures] “neural architecture search system 100 is … implemented as computer programs on one or more computers” [i.e., search system 100 includes computers/hardware and programs/software – including the search units], “neural architecture search system 100 … determine[s] a neural network architecture for a neural network … The architecture defines the number of layers in the neural network … and the connectivity between the layers in the neural network” [i.e., search system 100 determines/searches for the first trained/learned neural network model structure/architecture], “The computational cell parameter updating engine 120 is configured to receive data representing defined computational cells 122 … computational cell parameter adjustment engine 120 is configured to iteratively adjust values of computational cell hyper parameters and computational cell weights … subject to the resource constraints 106. Adjusting values of the computational cell hyper parameters and computational cell weights … subject to the resource constraints 106 includes implementing a … strategy to map the architecture search space … so that the architecture can be determined … to determine the adjusted values of computational cell hyper parameters and computational cell weights” [i.e., parameter engine 120 searches for computational cell parameters and weights - learning parameters according to the target constraints 106 after receiving data representing defined computational cells 122 – after search unit of search system 100 determines/searches for the first learned neural network model structure/architecture]); and
the … unit generates the second learned model structure after the parameter search unit searches for the learning parameter (see, e.g., paragraph 55, “The neural network architecture generator 130 is configured to receive data representing adjusted computational cell parameter values, e.g., hyper parameters and weights, from the computational cell parameter adjustment engine 120. The neural network architecture generator 130 is configured to determine a neural network architecture using the adjusted computational cell parameter values” [i.e., network architecture generator 130 is a unit that generates a second neural network architecture/structure after the parameter adjustment engine 120/parameter search unit searches for the learning parameter]).
Although Yang in view of Tan substantially teaches the claimed invention, Yang in view of Tan is not relied on to teach the pruning unit generates the second learned model structure.
In the same field, analogous art Gorokhov teaches the pruning unit generates the second learned model structure (as indicated above, the “pruning unit”, under the BRI, in light of the specification, is any hardware processor configured to execute a software program, module, unit, engine, component or element capable of performing the claimed functions) (see, e.g., paragraphs 24 and 26, “a method 80 of conducting pruning operations … in a neural network containing one or more branch paths … method 80 may be implemented as one or more modules in a set of logic instructions” [i.e., software/hardware modules for pruning method 80 include a pruning module/unit that prunes from a neural network with branch paths - a first learned model structure], “In an adversarial balancing architecture, block 82 may include … pruning the neural network [i.e., pruning a neural network architecture/structure to generate a second architecture/structure] … pruning may include … removing neurons or groups of neurons from the network. … The result of the training may be a final network configuration that may be pruned again dynamically after deployment” [i.e., pruning generates the second, pruned model structure/configuration]).
The motivation to combine Yang, Tan and Gorokhov is the same as discussed above with respect to claim 3.

Regarding claim 5, as discussed above, Yang in view of Tan and Gorokhov teaches the learning device of claim 3.
Although Yang in view of Tan substantially teaches the claimed invention, Yang in view of Tan is not relied on to teach wherein the pruning unit deletes a loosely coupled unit included in the first learned model structure using determination information that is set from the learning parameter to generate the second learned model structure.
In the same field, analogous art Gorokhov teaches the pruning unit deletes a loosely coupled unit included in the first learned model structure using determination information that is set from the learning parameter to generate the second learned model structure (as indicated above, the “pruning unit”, under the BRI, in light of the specification, is any hardware processor configured to execute a software program, module, unit, engine, component or element capable of performing the claimed functions) (see, e.g., paragraph 26, “training stage pruning may include … removing neurons or groups of neurons from the network. … techniques may also involve considering an absolute magnitude of weights and activations (e.g., importance of neurons) and removing the least of them in each network layer. … learn parameters that represent the probability that a particular neuron or group of neurons may be dropped.” [i.e., pruning deletes/drops a particular, less-important neuron with lower weights/parameters from the neural network/first learned model structure, using determination information - activation and neuron importance that is set from the learning parameter/weights]) to generate the second learned model structure (see, e.g., paragraph 26, “The result of the training may be a final network configuration that may be pruned again dynamically” [i.e., result of training stage pruning generates final network configuration/second learned model structure]).
The motivation to combine Yang, Tan and Gorokhov is the same as discussed above with respect to claim 3.

Regarding claim 6, as discussed above, Yang in view of Tan and Gorokhov teaches the learning device of claim 3.
Although Yang in view of Tan substantially teaches the claimed invention, Yang in view of Tan is not relied on to teach wherein the one or more hardware processors are configured to further function as: a morphing unit that expands or contracts the second learned model structure in accordance with the target constraint condition.
In the same field, analogous art Gorokhov teaches wherein the one or more hardware processors are configured to further function as: a morphing unit that expands or contracts the second learned model structure in accordance with the target constraint condition (pages 3-4 and 27 of applicant’s specification state “The learning device 10 includes … a morphing unit 18”, “the morphing unit 18 are implemented by, for example, one or a plurality of processors. For example, the above-described respective units may be implemented by causing a processor such as a central processing unit (CPU) to execute a program, that is, software. The above-described respective units may be implemented by a processor such as a dedicated IC, that is, hardware.” and “FIG. 13 is a functional block diagram illustrating an example of a functional configuration of the morphing unit 18. The morphing unit 18 includes a width adjusting unit 18A, a width condition setting unit 18B, and a relearning unit 18C.” Therefore, “a morphing unit”, under the BRI, in light of the specification, is any hardware processor configured to execute a software program, module, unit, engine, component or element capable of performing the claimed functions) (see, e.g., paragraphs 24-26, “a method 80 of conducting pruning operations … may generally be implemented in a neural network containing one or more branch paths … method 80 may be implemented as one or more modules in a set of logic instructions”, “computer program code to carry out operations shown in the method 80 … that personalizes electronic circuitry and/or other structural components”, “In an adversarial balancing architecture, block 82 may include determining a layer width loss of the first network layer based on a pruning ratio constraint and balancing, during the training of the neural network, an accuracy constraint … Block 82 may also provide for pruning the neural network”, “training stage pruning may include … removing neurons or groups of neurons from the network. … The result of the training may be a final network configuration that may be pruned again dynamically after deployment” [i.e., software/hardware modules/elements for method 80 include a morphing module/unit that dynamically contracts/prunes the final network configuration/second learned model structure again according to the target constraints]).
The motivation to combine Yang, Tan and Gorokhov is the same as discussed above with respect to claim 3.

Regarding claim 7, as discussed above, Yang in view of Tan and Gorokhov teaches the learning device of claim 3.
Although Yang in view of Tan substantially teaches the claimed invention, Yang in view of Tan is not relied on to teach wherein the morphing unit expands or contracts the second learned model structure in a state where a ratio of the number of units between the plurality of convolution processing blocks included in the second learned model structure is maintained.
In the same field, analogous art Gorokhov teaches wherein the morphing unit expands or contracts the second learned model structure in a state where a ratio of the number of units between the plurality of convolution processing blocks included in the second learned model structure is maintained (as indicated above, the “morphing unit”, under the BRI, in light of the specification, is any hardware processor configured to execute a software program, module, unit, engine, component or element capable of performing the claimed functions) (see, e.g., paragraphs 20-21, 23 and 26, “the post-training pruning may use … a fixed pruning ratio constraint”, “the ratio may be set based on a fixed pruning ratio constraint (e.g., 80% important, 20% unimportant).”, “The layer width loss 70 may be determined based on the pruning ratio constraint”, “block 82 may include determining a layer width loss of the first network layer based on a pruning ratio constraint … a final network configuration that may be pruned again dynamically after deployment” [i.e., software/hardware of block 82 includes morphing unit that prunes/contracts/reduces layer width of the final network configuration/second learned model structure again, where a ratio of important/unimportant units/neurons between the processing blocks/neurons is maintained]).
The motivation to combine Yang, Tan and Gorokhov is the same as discussed above with respect to claim 3.

22.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Tan as applied to claims 1 and 2 above, and further in view of non-patent literature Bansal et al. ("Minnorm training: an algorithm for training over-parameterized deep neural networks." arXiv preprint arXiv:1806.00730v2 (2018): 1-18, hereinafter “Bansal”).
Regarding claim 9, as discussed above, Yang in view of Tan teaches the device of claim 2.
Yang further discloses wherein the parameter search unit searches a search space of the learning parameter … in accordance with the target constraint condition to search for the learning parameter (as indicated above, the “parameter search unit”, under the BRI, in light of the specification, is any hardware processor configured to execute a software program, module, unit, engine, component or element capable of performing the claimed functions) (see, e.g., paragraphs 44 and 54, “neural architecture search system 100 is … implemented as computer programs on one or more computers” [i.e., search system 100 includes computers/hardware and programs/software – including the search unit], “The computational cell parameter updating engine 120 is configured to receive data representing defined computational cells 122 … computational cell parameter adjustment engine 120 is configured to iteratively adjust values of computational cell hyper parameters and computational cell weights … subject to the resource constraints 106. Adjusting values of the computational cell hyper parameters and computational cell weights … subject to the resource constraints 106 includes implementing a … strategy to map the architecture search space … to determine the adjusted values of computational cell hyper parameters and computational cell weights” [i.e., parameter engine 120 searches a search space for computational cell parameters and weights - learning parameters according to the target constraints 106]). 
Although Yang in view of Tan substantially teaches the claimed invention, Yang in view of Tan is not relied on to teach a combination of Adam as an optimization technique, L2 regularization as a regularization technique, and ReLU as an activation function.
In the same field, analogous art Bansal teaches a combination of Adam as an optimization technique, L2 regularization as a regularization technique, and ReLU as an activation function (as indicated above, “Adam” has been interpreted as any adaptive moment estimation or Adam optimization technique) (see, e.g., page 4 §2, pages 6-7 §3.2 and page 11 §4, "This weight update step can be replaced by multiple gradient steps or alternative neural network training approaches such as momentum [28] or Adam [15].", “L2-regularization … analyze the dynamics of gradient descent with L2 regularization … L2 regularized gradient descent … L2-regularization … converges fast”, "We train a fully connected network with 2 hidden layers and 800 hidden units with ReLU activations on 50K examples for each algorithm" [i.e., a combination of adam, L2 regularization and ReLU as an activation function]).
Yang, Tan and Bansal are analogous art because they are each related to systems and techniques for searching and using convolutional neural network architectures and training neural networks (See, e.g., Yang, Abstract and paragraphs 20, 44-45 and 52, Tan, Abstract and paragraphs 30, 43 and 69, and Bansal, Abstract and pages 3 and 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang in view of Tan to incorporate the teachings of Bansal to provide “a new training method for finding minimum weight norm solutions in over-parameterized neural networks (NNs) … wherein the sum of the norm of the weights in each layer of the network is minimized, under the constraint of exactly fitting training data.” (See, e.g., Bansal, Abstract and page 1). Doing so would have allowed Yang in view of Tan to use Bansal’s training method to “improve training speed and generalization performance by framing NN training as a constrained optimization problem”, as suggested by Bansal (See, e.g., Bansal, Abstract and page 1).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Tan as applied to claims 1 and 2 above, and further in view of non-patent literature Gordon et al. ("Morphnet: Fast & simple resource-constrained structure learning of deep networks." Proceedings of the IEEE conference on computer vision and pattern recognition. 2018: 1586-1595, hereinafter “Gordon”).
Regarding claim 10, as discussed above, Yang in view of Tan teaches the device of claim 2.
Yang further discloses wherein the parameter search unit includes a … technique, which is applied to … processing included in the convolution processing block, and searches a search space of the learning parameter … in accordance with the target constraint condition to search for the learning parameter (as indicated above, the “parameter search unit”, under the BRI, in light of the specification, is any hardware processor configured to execute a software program, module, unit, engine, component or element capable of performing the claimed functions) (see, e.g., paragraphs 44 and 54, “neural architecture search system 100 is … implemented as computer programs on one or more computers” [i.e., search system 100 includes computers/hardware and programs/software – including the search unit], “The computational cell parameter updating engine 120 is configured to receive data representing defined computational cells 122 … computational cell parameter adjustment engine 120 is configured to iteratively adjust values of computational cell hyper parameters and computational cell weights … subject to the resource constraints 106. Adjusting values of the computational cell hyper parameters and computational cell weights … subject to the resource constraints 106 includes implementing a … strategy to map the architecture search space … to determine the adjusted values of computational cell hyper parameters and computational cell weights” [i.e., parameter engine 120 searches a search space for computational cell parameters and weights - learning parameters according to the target constraints 106 to search for/adjust the learning parameter]). 
Although Yang in view of Tan substantially teaches the claimed invention, Yang in view of Tan is not relied on to teach an L1 regularization technique, which is applied to normalization processing included in the convolution processing block, and … the learning parameter including an L1 regularization strength. 
In the same field, analogous art Gordon teaches an L1 regularization technique, which is applied to normalization processing included in the convolution processing block, and … the learning parameter including an L1 regularization strength (see, e.g., page 1586-1590, “applying L1 regularization on weight matrices can reduce the number of nonzero weights with little effect on the performance (e.g. accuracy or mean-average-precision) of the DNN … L1 regularization can prune individual connections (edges) in a neural network”, “use an L1 regularization, which is known to induce sparsity [27, 23], thus alleviating the need for sophisticated estimates of a parameter’s contribution to the loss. We use an L1 regularization in our method for the same reasons”, “In this work, we consider deep feed-forward neural networks, typically composed of a stack of convolutions … Each layer L corresponds to a convolution”, “At the shrinking stage, we apply a sparsifying regularizer on neurons” [i.e., convolution processing blocks/neurons], “we choose to use an L1 norm on the YL variables of batch normalization” [i.e., an L1 regularization techniques applied to normalization processing in the convolution processing block/neuron and the learning parameter including an L1 regularization strength]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang in view of Tan to incorporate the teachings of Gordon to provide “an approach to automate the design of neural network structures” [i.e., learned model structures] that “iteratively shrinks and expands a network.” and “use[s] an L1 regularization, which is known to induce sparsity” (See, e.g., Gordon, Abstract and page 1587). Doing so would have allowed Yang in view of Tan to use Gordon’s approach, which is “scalable to large networks, adaptable to specific resource constraints (e.g. the number of floating-point operations per inference), and capable of increasing the network’s performance. When applied to standard network architectures on a wide variety of datasets, our approach discovers novel structures in each domain, obtaining higher performance while respecting the resource constraint” and for “alleviating the need for sophisticated estimates of a parameter’s contribution to the loss”, as suggested by Gordon (See, e.g., Gordon, Abstract and page 1587).

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, is considered pertinent to applicant's disclosure.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.K.B./Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125